Title: From Thomas Jefferson to Steuben, 30 December 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council Dec. 30. 1780.

In answer to the letter of the 29th instant, with which you were pleased to honour me on the Subject of Artificers, we are enabled to do nothing further than to say that if you think proper to order the Continental D.Q.M. to engage the Artificers we will use our endeavours to furnish him with money debiting Congress therewith. You will be pleased to observe that the requisitions of Congress on the States are for one regiment of Artificers only, and that is required from Pennsylvania. Were not these intended for the whole service Southern as well as Northern and should not some of them be called for Southwardly?
I have the honor to be with great esteem Sir Your most obedt. servt.,

Th: Jefferson

